Exhibit 10.2

FORM OF LEASE

THIS COMMERCIAL SINGLE TENANT TRIPLE NET LEASE (“Lease”) is made and entered
into this the ___day of _____, 2020, by and between _________________, a
Kentucky limited liability company, _________________ (“Landlord”), and IMAC
HOLDINGS, INC., a Delaware Corporation, 1605 Westgate Circle, Brentwood,
Tennessee, 37027 (“Tenant”).

W I T N E S S E T H:

The parties hereto agree as follows:

1.       Description. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord certain real property known as 2537 Larkin Road, Lexington,
Kentucky 40503 (“the Premises”).

2.       Primary Term. The primary term of this Lease (“Primary Term”) shall
commence on the date Landlord acquires title to the Premises (“the Commencement
Date”) and shall terminate on the end of the fifth Lease Year (as hereinafter
defined). The term “Lease Year” as used herein shall mean a period of twelve
(12) consecutive full calendar months. The first Lease Year shall begin on the
Commencement Date if the Commencement Date shall occur on the first day of a
calendar month; if not, then the first Lease Year shall commence upon the first
day of the calendar month next following the Commencement Date. Each succeeding
Lease Year shall commence upon the anniversary date of the first Lease Year. If
the Commencement Date is not on the first day of a calendar month, Tenant shall
pay rent for the fractional month from the Commencement Date to the end of the
calendar month in which the term commences on a per diem basis (calculated on
the basis of a thirty-day month).

3.       Base Rent and Security Deposit. Tenant shall pay to Landlord at
Landlord’s address set out above, or at such other place as Landlord may
designate in writing, the sum of Ten Thousand Eight Hundred Thirty-Three Dollars
and Thirty-Three Cents ($10,833.33) per month (“the Base Rent”), due and payable
in advance on or before the first day of each and every month during the Primary
Term of this Lease; provided, however, the first six (6) months of Base Rent and
any partial Base Rent if the Commencement Date is not on the first day of a
calendar month shall be paid at closing on the Commencement Date.



 

 

If Tenant shall fail to pay, when the same is due and payable, any rent or other
amounts or charges set out in this Lease, Tenant shall pay Landlord a service
charge equal to five percent (5%) of the past due sum. In addition, interest
shall accrue on all past due sums at a rate equal to one and one-half percent (1
1/2%) per month. Notwithstanding the service charge and interest charge, Tenant
shall be in default of any payment required to be made by Tenant if not made at
or before the times herein stipulated.

On the Commencement Date, Tenant shall deposit with Landlord the sum of Ten
Thousand Eight Hundred Thirty-Three Dollars and Thirty-Three Cents ($10,833.33)
(“the Security Deposit”), which Security Deposit shall be held by Landlord,
without obligation for interest, as security for the full timely and faithful
performance of Tenant’s covenants and obligations under this Lease, it being
expressly understood and agreed that the Security Deposit is not an advance
rental deposit or a measure of Landlord’s damages in case of Tenant’s default.
Upon the occurrence of any event of default by Tenant, Landlord may, from time
to time, without prejudice to any other remedy provided herein or provided by
law, use such funds to the extent necessary to make good any arrears of rent or
other payments due Landlord hereunder, and any other damage, injury, expense or
liability caused by any event of Tenant’s default; and Tenant shall pay to
Landlord on demand the amount so applied in order to restore the Security
Deposit to its original amount. Although the Security Deposit shall be deemed
the property of the Landlord, any remaining balance of the Security Deposit
shall be returned by Landlord to Tenant at such time after termination of this
Lease that Landlord shall have determined all of Tenant’s obligations under this
Lease have been fulfilled. Subject to the other terms and conditions contained
in this Lease, if the Premises are conveyed by Landlord, the Security Deposit
may be turned over to Landlord’s grantee, and if so, Tenant hereby releases
Landlord from any and all liability with respect to the Security Deposit and its
application or return.



2

 

4.       Option. Provided Tenant is not in default under this Lease, Tenant
shall have the option to renew this Lease for one (1) additional period of five
(5) years, upon the terms and conditions hereof, including increased Base Rent
as set forth below. The option shall begin immediately after the termination of
the primary term. The option to renew shall be exercised by Tenant giving
written notice to Landlord of Tenant’s desire to exercise the option at least
six (6) months prior to the end of the primary term. The Base Rent for the
renewal term shall be Twelve Thousand Four Hundred Fifty-Eight Dollars and
Thirty-Three Cents ($12,458.33) per month, due and payable on or before the
first day of each and every month.

5.       Taxes, Utilities, Insurance and Miscellaneous Expenses of Tenant.
Tenant shall be responsible for and pay (a) all real property taxes on the
Premises; (b) all sewer usage or rental, refuse removal, and all utilities,
including gas, water, heat, and electricity, consumed in or charged for the
Premises; (c) all upkeep maintenance, repair, replacement and other costs in
connection with the Premises in order for the Premises to be in a first class,
professional and businesslike manner including, but not limited to, the roof,
foundation, walls, utility lines, structural and nonstructural portions of the
Premises, Tenant’s trade fixtures and equipment, sidewalks, parking lot,
landscaping, snow removal, ceilings, signage, interior decorations, floor
coverings, wall coverings, doors, exterior and interior glass, plumbing
fixtures, light fixtures and bulbs, keys and locks, fire extinguishers, HVAC
system, electrical, gas, steam, sprinkler and mechanical facilities, and other
systems and equipment that are located at the Premises; and (d) all insurance in
accordance with paragraph 5 below. This is a triple net lease. All Base Rent
paid to Landlord shall be absolute net to Landlord. The real property taxes on
the Premises shall initially be paid by Landlord, but Tenant shall reimburse
Landlord for such cost within fifteen (15) days after Tenant receives a copy of
the tax bill. All other expenses shall be paid by Tenant directly to the payees
before such payments become past due.



3

 

6.       Insurance. Tenant, from this day and at all times during the term of
this Lease, shall procure, maintain and keep in force (a) fire and other
casualty insurance on the improvements on the Premises in amounts to be
reasonably determined by Landlord to insure Landlord’s interest therein with
Landlord named as the insured and Landlord’s lender named as an additional
insured, and (b) comprehensive general public liability insurance for claims for
personal injury, death, and property damage arising out of Tenant’s use or
occupancy of the Premises having limits of at least $2,000,000.00 combined
personal injury and property damage with Landlord named as an additional
insured. The policies of insurance will be issued by a company or companies
licensed in the Commonwealth of Kentucky. Said company or companies will provide
that such policies will not be modified, amended, terminated or canceled without
the insurance company first giving Landlord written notice thereof, at least
thirty (30) days before any such event shall become effective. All such policies
will carry any property deductible on the improvements of five thousand dollars
($5,000.00) or less.

At least thirty (30) days before any such policy expires, Tenant shall supply
Landlord with a substitute therefor, together with evidence the premiums
therefore were paid. If Tenant fails to do so, Landlord may procure such
policies or pay such premiums. In such case, all amount so paid by Landlord,
with interest thereon at the rate of 12% per annum from the time of payment,
shall be added to the next installment of monthly rent becoming due, and shall
be collected as an additional charge.

7.       Waiver of Subrogation. Landlord and Tenant hereby release each other
and each other’s employees, agents, customers and invitees from any and all
liability for any loss of or damage or injury to person or property occurring
in, on or about or to the Premises, or personal property at the Premises by
reason of fire or other casualty which could be insured against under a standard
fire and extended coverage insurance policy, regardless of cause, including the
negligence of Landlord or Tenant and their respective employees, agents,
customers and invitees, and agree that such insurance carried by either of them
shall contain a clause whereby the insurer waives its right of subrogation
against the other party. Because the provisions of this subsection are intended
to preclude the assignment of any claim mentioned herein by way of subrogation
or otherwise to an insurer or any other person, each party to this Lease shall
give to each insurance company which has issued to it one or more policies of
fire and extended coverage insurance notice of the provisions of this subsection
and have such insurance policies properly endorsed, if necessary, to prevent the
invalidation of such insurance by reason of the provisions of this subsection.

4

 

8.       Use and Occupancy. Tenant covenants and agrees that it shall use and
occupy the Premises for its medical, chiropractic, functional medicine, and
physical therapy services and administrative support offices and for no other
purpose.

9. Government Compliance. Tenant shall, at its expense, comply with all federal,
state and local governmental laws and regulations, foreseen and unforeseen,
whether or not the same requires structural repairs, replacements or additions
and whether or not such requirements result or arise from Tenant’s use or
occupancy of the Premises.

10.       Hazardous Materials. Tenant shall not cause or permit the presence,
use, disposal, storage or release of any Hazardous Substances on or in the
Premises that is in violation of any Environmental Law. Tenant shall promptly
give Landlord written notice of any investigation, claim, demand, lawsuit or
other action by any governmental or regulatory agency or private party involving
the Premises and any Hazardous Substances or Environmental Law of which Tenant
has actual knowledge. If Tenant learns, or is notified by any governmental or
regulatory authority, that any removal or other remediation of any Hazardous
Substances affecting the Premises is necessary, Tenant shall promptly take all
necessary remedial action in accordance with Environmental Law.

As used in this paragraph 10, “Hazardous Substances” are those substances
defined as toxic or hazardous substances by Environmental Law and the following
substances: gasoline, kerosene, other flammable or toxic petroleum products,
toxic pesticides and herbicides, volatile solvents, materials containing
asbestos or formaldehyde, and radioactive materials. As used in this paragraph
10, “Environmental Law” means federal, state or local laws which relate to
health, safety or environmental protection.



5

 

11.       Alterations, Additions, and Trade Fixtures. Tenant may not make any
additions, alterations or improvements to the Premises over Five Thousand
Dollars ($5,000) without the written consent of Landlord which shall not be
unreasonably withheld. Any alterations, additions, or improvements made upon the
Premises, except trade fixtures owned by Tenant which are removed promptly upon
termination of the Lease without damage to the Premises and put in at the
expense of Tenant, shall be the property of Landlord and shall remain upon and
be surrendered with the Premises at the termination of this Lease without
molestation or injury.

12.       Liens. If, because of any act or omission of Tenant or any person
claiming by, through, or under Tenant any mechanic’s lien or other lien shall be
filed against the Premises or against other property of Landlord (whether or not
such lien is valid or enforceable as such), Tenant shall, at its own expense,
cause the same to be discharged of record within ten (10) days after the date of
filing thereof, and shall also indemnify Landlord and hold it harmless from any
and all claims, losses, damages, judgments, settlements, costs and expenses,
including attorneys’ fees, resulting therefrom or by reason thereof. Landlord
may, but shall not be obligated to, pay the claim upon which such lien is based
so as to have such lien released of record; and, if Landlord does so, then
Tenant shall pay to Landlord, as additional rent due hereunder, upon demand, the
amount of such claim, plus all other costs and expenses incurred in connection
therewith, plus interest thereon at the maximum rate per annum permitted by law
until paid.

13.       Subordination. Landlord shall have the right to subordinate this Lease
to any mortgage presently existing or hereafter placed upon the Premises by so
declaring in such mortgage; and the recording of any such mortgage shall make it
prior and superior to this Lease regardless of the date of execution or
recording of either document. Tenant shall, at Landlord’s request, execute and
deliver to Landlord, without cost, any reasonable instrument which may be deemed
necessary or desirable by Landlord to confirm the subordination of this Lease.
Notwithstanding the foregoing, no default by Landlord under any such mortgage
shall affect Tenant’s rights hereunder so long as Tenant is not in default under
this Lease. Landlord shall use its best efforts to obtain appropriate
non-disturbance agreements in favor of Tenant from all existing and any future
holders of mortgages on the Premises (provided, that Landlord’s inability to
procure any such non-disturbance agreements shall not constitute a default by
Landlord hereunder). Tenant shall, in the event any proceedings are brought for
the foreclosure of any such mortgage, attorn to the purchaser upon any such
foreclosure and recognize such purchaser as the landlord under this Lease.

6

 

Tenant acknowledges and agrees that Landlord may assign its interest in this
Lease and/or its rights to receive rent hereunder to a lender as collateral
security for a loan from such lender to Landlord. Tenant agrees to cooperate
with Landlord in connection with such assignment to a lender (including, but not
limited to submission by Tenant to such lender of Tenant’s financial statements,
so long as such lender agrees to keep Tenant’s financial statements and other
information confidential).

14.       Fire or Other Casualty. It is understood and agreed that if the
Premises are damaged or destroyed in whole or in part by fire or other casualty
during the term hereof, Landlord shall have the option to (a) repair and restore
the same to good tenantable condition with reasonable dispatch or (b) keep any
insurance proceeds, terminate this Lease and have Tenant vacate and surrender
the Premises. Landlord shall provide to Tenant written notice of the option
Landlord elects. If the Lease is not terminated, Tenant shall continue to pay
rent during the period the Premises are being repaired and restored and shall
continue to pay rent and any other charges under this Lease through the end of
the Lease term.

15.       Indemnity. Tenant agrees to be responsible for any damage to the
Premises and all costs, losses, claims, expenses or other liabilities which may
result from any use of the Premises, or any act done thereon by Tenant or any
person coming or being thereon by the license of Tenant, express or implied, and
will also indemnify and hold Landlord harmless from any such cost, loss, claim,
expense or other liability arising therefrom, including but not limited to
reasonable attorney’s fees.

16.       Condition of Premises at Time of Lease. Tenant acknowledges that it
has examined the Premises prior to the making of this Lease, finds the same in
good condition, and accepts the same in its present state. Tenant further
acknowledges that no representation as to the condition or state of repairs
thereof, or promises to decorate, alter, repair or improve the Premises has been
made by Landlord.



7

 

17.       Care of Premises. Tenant shall maintain the property in a first class,
professional and businesslike manner. Tenant shall not perform any acts or carry
on any practices which may injure the improvements or be a nuisance or menace to
others, including neighbors. Tenant shall keep the Premises clean and free from
rubbish, dirt, snow and ice at all times. Tenant shall be responsible for all
landscaping and mowing which shall be maintained consistent with its current
condition.

All personal property of any kind or description whatsoever upon or in the
Premises shall be at Tenant’s sole risk. Landlord shall not be liable for any
damage either to person or property sustained by Tenant or other persons, or for
damage or loss suffered by the business or occupation of Tenant due to the
building or any part thereof becoming out of repair or arising from any acts or
neglect of others.

Nor shall Landlord be responsible for any loss or damage to stock, merchandise,
or other property in or about the Premises, whether belonging to Tenant or to
others and whether resulting from repairs made by Landlord to the Premises or
failure to repair or any cause whatsoever.

If Tenant fails to perform any of its obligations under Section 5 above or this
Section 17 and such failure is not cured within thirty (30) days following
written notice from Landlord, Tenant shall not only be in default of this Lease
but Landlord shall also have the right to perform such obligation on behalf and
for the account of Tenant. In such event, Tenant shall reimburse Landlord on
demand for all reasonable expenses incurred by Landlord in performing such
obligation, and interest thereon at the rate of one and one-half percent (1
1/2%) per month from the date such expenses were incurred. Landlord’s
performance of Tenant’s obligations hereunder shall not be deemed a waiver or
release of Tenant therefrom.

18.       Access to Premises. Subject to prior notice (notice may be via email)
being provided to Tenant, Landlord shall have the right to enter upon the
Premises at all reasonable business hours for the purpose of inspecting same.



8

 

19.       Termination. Tenant agrees that upon the termination of this Lease, in
any way, that it will yield up the Premises to Landlord in as good a condition
as when the same was entered upon by Tenant, ordinary wear and tear and acts of
God only accepted.

20.       Holding Over. It is hereby agreed that in the event Tenant holds over
after the termination of this Lease, thereafter the tenancy shall be from month
to month in the absence of a written agreement to the contrary. In the event of
holding over beyond the natural termination date, the Base Rent shall be
adjusted upward 25% over the prior Base Rent beginning with the first month of
said hold-over.

21.        Assignment and Subletting. This Lease may not be assigned or sublet
in whole or in part or assigned by Tenant without the prior written consent of
Landlord, which may be withheld for any reason. Any assignment by Landlord of
its rights under this Lease shall release Landlord from all liability under this
Lease arising thereafter.

22.       Default. The Landlord may, if he so elects and with or without any
demand or notice whatsoever, forthwith terminate this Lease upon the happening
of any one or more of the following events:

(a) The default of Tenant in the payment of rent at the time and place
specified.

(b) The default of Tenant in the prompt and full performance or compliance with
any covenant, restriction, limitation or provision of this Lease to be conformed
or complied with by Tenant.

(c) The levy under execution upon the leasehold interest of Tenant or the
attachment thereof by process of law or an assignment by Tenant of Tenant’s
assets for the benefit of any creditor.

(d) The assignment, transfer, hypothecation, mortgage or subletting of the
Premises without the prior written consent of Landlord.



9

 

Landlord may, but need not, treat the occurrence of any one or more of the
foregoing events of default as a breach of this Lease and thereupon may, at
Landlord’s option, without notice or demand of any kind to Tenant or any other
person, have any one or more of the following described remedies in addition to
all other rights and remedies provided at law or in equity:

(i) Landlord may terminate this Lease and shall be entitled to possession of the
Premises. Landlord may make its election to terminate known to Tenant by
delivery of a written notice of termination. Such termination shall be
immediately effective, and Landlord shall be entitled forthwith to recover
possession of the Premises. Tenant waives all other notices in connection with
such termination.

(ii) Landlord may recover possession of the Premises through summary
proceedings.

(iii) Regardless of whether Landlord has terminated this Lease, Landlord shall
be entitled to recover from Tenant all damages incurred by Landlord by reason of
Tenant’s default including, but not limited to, the cost of recovering
possession of the Premises, expenses of reletting, and the Base Rent and all
other sums due under this Lease including, but not limited to, those set out in
paragraphs 5 and 6 above, as they become due hereunder; provided Tenant shall be
entitled to a credit against such amounts equal to the amounts received by
Landlord by reletting the Premises if Landlord so relets the Premises.

(iv) Landlord may relet all or any part of the Premises. Tenant shall be
responsible for all costs of re-letting. Tenant shall pay Landlord on demand any
deficiency for such re-letting or Landlord’s inability to do so and shall be
liable to Landlord for all loss and damage sustained by Landlord on account of
the Premises remaining unleased or being let for less than the rent specified
herein.

(v) Tenant agrees Landlord may file suit to recover any sums falling due under
the terms of this paragraph from time to time, whether by acceleration or
otherwise, and that any suit or recovery of any portion due Landlord hereunder
shall be no defense to any subsequent action brought for any amount not
theretofore reduced to judgment in favor of Landlord.



10

 

(vi) Tenant agrees to pay, as additional rent due on demand, all costs incurred
by Landlord, including all court costs and reasonable attorney’s fees, in the
enforcement of any of the rights, terms, or covenants of this Lease, whether
suit is brought or not. Such sums shall become due and payable immediately upon
notice to Tenant by Landlord of the amount of any such costs incurred by
Landlord.

(vii) Landlord may have specific performance of Tenant’s obligations.

(viii) Landlord may cure Tenant’s defaults and recover the costs of curing as
additional rent due on demand together with interest thereon at the rate of one
and on-half percent (1 1/2%) per month from the date such expenses were
incurred.

Any rights which Landlord shall exercise under the provisions of this paragraph
shall in no way waive or limit any other rights of Landlord, and each and every
one of the rights, remedies and benefits provided by this Lease shall be
cumulative and shall not be exclusive of any other right, remedy and benefit
provided, or any other rights, remedies and benefits allowed by law. Including,
but not limited to, performing any upkeep maintenance, repair replacement, and
other costs in connection with the Premises as set out in Sections 5 and 17
above. Landlord’s performance of Tenant’s obligations shall not be deemed a
waiver or release of Tenant therefrom.



11

 

23.       Bankruptcy or Insolvency.

 

Neither Tenant’s interest in this Lease , nor any interest therein of Tenant nor
any estate hereby created in Tenant, shall pass to any trustee or receiver or
assignee for the benefit of creditors or otherwise by operation of law. In the
event the estate created in Tenant hereby shall be taken, in execution or by
other process of law; or if Tenant shall be adjudicated insolvent or bankrupt
pursuant to the provisions of any state or federal insolvency or bankruptcy act,
or if a receiver or trustee of the property of Tenant shall be appointed by
reason of the insolvency or inability of Tenant to pay its debts, or if any
assignment shall be made of the property of Tenant for the benefit of creditors,
then and in any such events, Landlord may at its option terminate this Lease and
all rights of Tenant hereunder, by giving to Tenant notice in writing of the
election of Landlord to so terminate, in which event this Lease shall cease and
terminate with the same force and effect as though the date set forth in said
notice were the date originally set forth herein and fixed for the expiration of
the term of this Lease, and Tenant shall vacate and surrender the Premises but
shall remain liable as herein provided. Tenant shall not cause or give cause for
the institution of legal proceedings seeking to have Tenant adjudicated
bankrupt, reorganized or rearranged under the bankruptcy laws of the United
States, and shall not cause or give cause for the appointment of a trustee or
receiver for the assets of Tenant and shall not make any assignment for the
benefit of creditors, or become or be adjudicated insolvent. The allowance of
any petition under the bankruptcy law, or the appointment of a trustee or
receiver of Tenant, or its assets, shall be conclusive evidence that Tenant
caused, or gave cause therefor, unless such allowance of the petition, or the
appointment of a trustee or receiver, is vacated within thirty (30) days after
such allowance or appointment. Any act described in this Section 23 shall be
deemed a material breach of Tenant’s obligation hereunder, and upon such breach
by Tenant, Landlord may, at its option and in addition to any other remedy
available to Landlord, terminate this Lease and all rights of Tenant hereunder,
by giving to Tenant notice in writing of the election of Landlord to so
terminate. Notwithstanding anything to the contrary contained in this Section
23, in the event, for any reason whatsoever, the interest of Tenant in this
Lease is subject to assignment or sale by the Bankruptcy Court, then, and in
that event, all proceeds of such sale or assignment shall be paid to Landlord
and not to Tenant nor to the bankruptcy estate. Neither Tenant’s interest in
this Lease, nor any estate hereby created in Tenant nor any interest herein or
therein, shall pass to any trustee or receiver or assignee for the benefit of
creditors or otherwise by operation of law, except as may specifically be
provided pursuant to the Bankruptcy Code (11 USC §101 et. seq.), as the same may
be amended from time to time. It is understood and agreed that this Lease is a
lease of real property as such lease is described in Section 365 of the
Bankruptcy Code, as the same may be amended from time to time. Upon the filing
of a petition by or against Tenant under the Bankruptcy Code, Tenant, as debtor
and as debtor-in-possession, and any trustee who may be appointed with respect
to the assets of or estate in bankruptcy of Tenant, agree to pay monthly in
advance on the first day of each month, as reasonable compensation for the use
and occupancy of the Premises, an amount equal to all Base Rent and other
charges otherwise due pursuant to this Lease. Included within and in addition to
any other conditions or obligations imposed upon Tenant or its successor in the
event of the assumption and/or assignment of this Lease are the following: (i)
the cure of any monetary defaults and reimbursement of pecuniary loss within not
more than thirty (30) days of assumption and/or assignment; (ii) the deposit of
an additional sum equal to not less than three (3) months’ Base Rent to be held
by Landlord as a security deposit, which sum shall be determined by Landlord, in
its sole discretion, to be a necessary deposit to secure the future performance
under the Lease of Tenant or its assignee; (iii) the use of the Premises as set
forth in Section 8 of this Lease are unchanged; and (iv) the prior written
consent of any mortgagee to which this Lease has been assigned as collateral
security.

12

 

24.       Re-Renting. Subject to prior arrangements being made with Tenant,
Tenant hereby agrees that for a period commencing 180 days prior to the
termination of this Lease, Landlord may show the Premises to prospective tenants
and may display about the Premises. In the event of default of Tenant, Landlord
may show the Premises and display signs advertising the Premises for lease.

25.       Severability. If any provision of this Lease or any application
thereof shall be invalid or unenforceable, the remainder of this Lease and any
other application of such provision shall not be affected thereby.

26.       Notice. Whenever under this Lease a provision is made for notice of
any kind, such notice shall be deemed sufficient if such notice to Tenant is in
writing addressed to Tenant at its address set out above or at the Premises and
deposited in the mail with postage prepaid and if such notice to Landlord is in
writing addressed to Landlord’s address set out above and deposited in the mail
with postage prepaid.

27.       Waiver. The failure of Landlord to insist upon the strict and prompt
performance of the terms, covenants, agreements and conditions herein, or any of
them by Tenant shall not constitute or be construed as a waiver or
relinquishment of Landlord’s right thereafter to enforce any such term,
covenant, agreement or condition, and the same shall continue in full force and
effect.

28.       Estoppel Certificate. Tenant, within ten (10) business days following
receipt of a written request from Landlord, shall execute, acknowledge, and
deliver to Landlord or to any lender, purchaser, or prospective lender or
purchaser designated by Landlord a written statement certifying (i) that this
Lease is in full force and effect and unmodified (or, if modified, stating the
nature of such modification), (ii) the date to which rent has been paid, and
(iii) that there are not, to Tenant’s knowledge, any uncured defaults (or
specifying such defaults if any are claimed). Any such statement may be relied
upon by any prospective purchaser or mortgagee of all or any part of the
Premises. Tenant’s failure to deliver such statement within such ten (10) day
period shall be conclusive upon Tenant that this Lease is in full force and
effect and unmodified, and that there are no uncured defaults in Landlord’s
performance hereunder.



13

 

29.       Governing Law. The terms of this Lease shall be governed by the laws
of the Commonwealth of Kentucky.

30.       Binding Effect. The covenants, conditions and agreements made and
entered into by the parties hereto are declared binding on their respective
heirs, successors, representatives and assigns.

31.       Quiet Enjoyment. Upon due performance of its covenants and agreements
under this Lease, Landlord covenants that Tenant shall and may at all times
peacefully and quietly have, hold, and enjoy the Premises during the lease term.

32.       Modifications. No changes, additions, or modifications made to this
Lease shall be binding unless in writing and signed by both parties.

33.       Headings. The headings are for convenience and reference only and
shall not be used to limit or otherwise affect the meaning of any provision of
this Lease.

34.       Time of Essence. Time is expressly declared to be of the essence of
this Lease.

35.       Entire Agreement. This Lease supersedes all agreements previously made
between the parties relating to its subject matter. There are no other
understandings or agreements between them.

14

 

IN WITNESS WHEREOF, the parties hereto have set their hands this the day and
year first above written.

  LANDLORD:       _________________       By:  
 
  Its:  
 

 

 

  TENANT:       IMAC HOLDINGS, INC.       By:  
 
  Its:  
 

 



15

